     Case 3:20-cv-00441-MMD-CLB Document 4 Filed 08/04/20 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     SLATER L. YOHEY,                                    Case No. 3:20-cv-00441-MMD-CLB

7                                    Petitioner,                          ORDER
             v.
8
      PERRY RUSSELL, et al.,
9
                                 Respondents.
10

11          This is a habeas corpus action under 28 U.S.C. § 2254. Petitioner has filed an

12   application to proceed in forma pauperis. (ECF No. 1.) Based upon the information in the

13   financial certificate and inmate account statement that are attached to the application,

14   Petitioner receives deposits to his account that are large and frequent enough for him to

15   pay the $5.00 filing fee.

16          It is therefore ordered that the application to proceed in forma pauperis (ECF No.

17   1) is denied. Petitioner will have 45 days from the date that this order is entered to have

18   the filing fee of $5.00 sent to the Clerk of Court. Failure to comply will result in the dismissal

19   of this action.

20          It is further ordered that the Clerk of Court send Petitioner two copies of this order.

21   Petitioner must make the necessary arrangements to have one copy of this order attached

22   to his check paying the filing fee.

23          DATED THIS 4th day of August 2020.

24

25
                                                   MIRANDA M. DU
26                                                 CHIEF UNITED STATES DISTRICT JUDGE

27
28
